

	

		II

		109th CONGRESS

		1st Session

		S. 1702

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 14, 2005

			Mr. Vitter (for himself,

			 Ms. Landrieu, Mr. Cochran, Mr.

			 Lott, Mr. Inhofe,

			 Mr. Bond, and Mr. Jeffords) introduced the following bill; which

			 was read twice and referred to the Committee on Environment and Public

			 Works

		

		A BILL

		To modify requirements under the emergency

		  relief program under title 23, United States Code, with respect to projects for

		  repair or reconstruction in response to damage caused by Hurricane

		  Katrina.

	

	

		1.Emergency relief program

			 modifications

			(a)Maximum

			 amountNotwithstanding

			 section 125(c)(1) of title 23, United States Code, or any other provision of

			 law, the Secretary of Transportation may obligate more than $100,000,000 in a

			 State for a fiscal year under the emergency relief program authorized by

			 section 125 of such title, for projects for the repair or reconstruction of

			 highways, roads, and trails in response to damage caused by Hurricane

			 Katrina.

			(b)Federal

			 shareNotwithstanding section

			 120(e) of such title or any other provision of law, during the 3-year period

			 beginning on the date of enactment of this Act, the Federal share of the cost

			 of each project described in subsection (a) shall be 100 percent.

			(c)Authorization

			 of appropriationsIn addition

			 to amounts otherwise available, there is appropriated, out of any funds in the

			 Treasury not otherwise appropriated, for the emergency relief program

			 authorized under section 125 of such title, $2,900,000,000, to remain available

			 until expended: Provided, That

			 the amounts made available under this section are designated as an emergency

			 requirement pursuant to section 402 of H. Con. Res. 95 (109th Congress).

			

